Order, Supreme Court, Bronx County (Geoffrey D. Wright, J.), entered January 6, 2009, which granted the motion of respondents Beth Abraham Health Services, Kono, Connolly and Frazier-White to deny the petition in its entirety, unanimously affirmed, without costs.
In challenging his termination of employment, petitioner introduced his complaint to the New York State Division of Human Rights with an allegation that his employers discriminated against him based on his age. In this Court, his argument is captioned as gender-based discrimination. Nevertheless, his complaint throughout this proceeding has specified only that he was terminated for jury service. The alleged violation of an employee’s right to be absent from work for jury duty (Judiciary Law § 519) does not give rise to a private right of action (Gomariz v Foote, Cone & Belding Communications, 228 AD2d 316 [1996]). Concur—Andrias, J.P., Saxe, Sweeny, Freedman and Román, JJ.